PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/337,189
Filing Date: 07/21/2014
Appellant(s): ZHEN HUA LIU et al.


__________________
Marcel K. Bingham (Reg. No. 42,327)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/27/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 07/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Argues: (with respect to claims 1, 13 and 26)
 “There is no disclosure of a parameter that specifies a particular semi-structured data format” and “[t]he Examiner failed to show sufficient evidence of prima fade obviousness and therefore the rejection is invalid”. App. Br. 10. “The Examiner alleges the object name xmlWrappedObject specifies a particular semi-structured format…This allegation is incorrect” because “[t]the object xrnlWrappedObject may include the term "xml". However, Bireley does not teach that the name of the object is used to specify the data format. In fact, the only specific way Bireley teaches to determine a format of the object referenced by xmlWrappedOjbect is through introspection of the elements in the object (i.e. data structure). "In alternative embodiments, the update handler 150 is automatically identified ( e.g., by the data access framework 140) based on introspecting data elements in the data structure 112 ( e.g., if the data structure 112 has data elements in an XML format, an update handler 150 for processing XML data is selected)”. App. Br. 11-12. 
Examiner’s Response: 
Claim 1 recites, in part, a database server receiving a first query expression …wherein the first query expression includes a generic semi-structured data operator…wherein the semi-structured data operator includes: a first parameter specifying a particular semi-structured data format. 
the name of the object is used to specify the data format”; claim simply recites “wherein the semi-structured data operator includes: a first parameter specifying a particular semi-structured data format” (emphasis added).
A generic operator like “Updatehandler” is shown with parameters “Object anyObject, String mergeSQL, String updateSQL, String insertSQL” in Bireley,  ¶ 35:
 “Updatehandler (Object anyObject, String mergeSQL, String updateSQL, String insertSQL)”. 
Evidently, the operator Updatehandler can be invoked for performing specific operation using parameters of type Object and String.  The first parameter “Object anyObject”  accepts any semi-structured object such as “XML, JSON, Java® objects, etc.” Bireley, ¶ 30. An exemplary usage of the generic operator Updatehandler is shown in Bireley, ¶ 37 wherein data.upsert query statement passes “xmlWrappedObject” using the first parameter of update handler:
 “data.upsert (new UpdateHandler (xmlWrappedObject, mergeSql, updateSql, insertSql))”. 
Because the update handler operator is generic and works with any semi-structured data format such as “XML, JSON, Java® objects, etc.”; the format of the declared object in “Object anyObject” must specify how the query statement should process the object according to its format. Without knowing whether the format of the object is XML, JSON, Java® objects, etc., the UpdateHandler in data.upsert query statement would not know how to handle the parameters mergeSql, updaeSql, insertSql or the update handler would not know how to generate SQL statements automatically as described in Bireley ¶ 51. xmlWrappedObject is specifying that the object has xml format. By xmlWrappedObject the Updatehandler would know that the first parameter is not JSON, Java® objects, etc. format but XML format. Likewise, by mergeSql in the second parameter the operator would know to perform merge operation as specified not any other operation on the object specified in the first parameter.  
may be generic and may be based on reflection. Reflection in the context of embodiments may be described as analyzing the data structure 112 programmatically at runtime to determine how data elements in the data structure 112 should be stored. The update handlers 250 may be user-defined (i.e., written and provided by a user) or system provided (i.e., provided with the data access framework 140)”. Bireley, ¶ 30. However the format of the object is identified, either by user or by system, the format has to be declared/determined/specified by the parameter “Object anyObject” of an update handler because it has to invoked for performing specific operation on the object specified in “Object anyObject” parameter. Therefore, introspecting a given object at run time for identifying the format of the object is not in contrast with using an update handler in a query statement passing an object in “XML, JSON, Java® objects, etc.” format with the “Object anyObject” parameter of the update handler as shown in the example of data.upsert in Bireley, ¶ 37. 

Appellant Argues: 
“The Examiner relies on a passage that actually teaches away from providing a parameter that specifies the data format.  The Examiner quotes paragraph 0050 as support for the allegation that Bireley teaches a parameter specifying the data format. (see Office Action, page 4, second paragraph). However, these passages teach an alternative to the client application specifying the update handler, and not a way for a parameter to specify a data format… By teaching introspecting the data structure to determine the data format and to automatically select the appropriate update handier, the passage teaches away from using a parameter to specify the data format…other passage on which Examiner relies for teaching the feature of providing a parameter that 
Examiner’s Response: 
However an update handler is identified, whether by system or a user, it’s “Object anyObject” parameter is used for declaring/specifying an object with a specified format so that the operator operates based on the object format.  The Examiner clearly equated the parameter “Object anyObject” in an update handler with the first parameter of the generic operator as claimed in claims 1, 13 and 26 as admitted by Appellant in App. Br. at 11 by arguing that “The Examiner alleges the object name xmlWrappedObject specifies a particular semi-structured format”. A reference to Bireley ¶ 50 which is FIG. 3 description further shows how based on an object in xml format an update handler is invoked for passing the xml object using its parameter, as shown in Bireley ¶ 35; and Bireley ¶ 54 further cited for showing that an update handler is not limited to handling only XML object/xmlWrappedObject because the paragraph explicitly discloses “[d]ifferent update handlers 150 may be used for storing different data formats (e.g., XML, JSON, Java®)”. 

Appellant Argues: 
“For claim26, the Examiner's finding that Rehmattullah teaches compiling the query expression includes "invoking a compiler interface of said implementation module to generate a second execution plan for evaluating said path expression” is clear factual error” because “The Examiner relies on 0057 and 0074 of Rehmattullah. The Examiner's characterization of these passages follows. "A compiler is used for evaluating SQL query for identifying a path specified in xmlextract expression: ¶¶ 57, 74, ‘the above SQL query specifies the path from which data is to be selected (in the form select xmlextract(path)) as well as the column name (xmlcol) and table 
Examiner’s Response: 
An optimizer including a complier, by definition, calls as many interfaces as required by different components involved in a query expression for generating possible execution plans and further invoke a code generator/a compiler for generating “another structure that enumerates the specific execution steps in the appropriate order of execution”. This is described in Rehmattullah, ¶ 57 wherein execution plans are determined by a query engine using optimizer/compiler. Rehmattullah, ¶ 34 describes the query engine that “transforms the query into an operator tree or query that is in a form which facilitates processing by other sub-components of the query engine. An optimizer chooses the best among various alternative plans for executing a query. A compiler generates another structure that enumerates the specific execution steps in the appropriate order of execution. In this document the XML engine optimizer and compiler are together referred to as the optimizer, unless otherwise indicated. The execution engine is a virtual machine within a DBMS that interprets the "plan language". The execution engine executes all the sub-commands necessary to execute the query and return results.” Rehmattullah, ¶ 59 further describes, “the query tree is passed to the compiler 365, which includes an optimizer 366 and a code generator 367. The optimizer 366 is responsible for optimizing the query tree. The optimizer 366 performs a cost-based analysis for formulating a query execution plan. The optimizer will, for instance, select the join order of tables (e.g., when working with more than one table), and will select relevant indexes (e.g., when indexes are available). The optimizer, therefore, performs an analysis of the query and selects the best execution plan, which in turn results in particular access methods being invoked during query execution. It is possible that a given query may be answered by tens of thousands of access plans with widely varying cost characteristics. Therefore, the optimizer must efficiently select an access plan that is reasonably close to an optimal plan. The code generator 367 translates the query execution plan selected by the query optimizer 366 into executable form for execution by the execution unit 369 using the access methods 370”.

Appellant Argues: 
“The Examiner's modification of Bireley to include parameters that specify a path expression to evaluate against a single column is irrational” because “Bireley does not teach a column against which evaluating path expressions make sense… While it may not be irrational to specify path expressions to evaluate against such objects and data structures, Bireley does not teach that its columns contain paths. It would thus be irrational to include parameters that specified both a path expression and a column in Bireley against which to evaluate the path expression.” Moreover, Appellant argues that “the Examiner's rationale for modifying Bireley to include parameters that specify a path expression to evaluate against a column enables "'efficient and accurate searches of information in XML documents when queried using complex expression" is a rationale that is unsupported” . App. Br. 13-15.
Examiner’s Response: 
Rehmattullah is used for teaching a second parameter specifying a path expression to be evaluated against said semi-structured data objects in a column, said path expression complying with a semi structured query language; and a third parameter referencing said column of said table containing said collection of semi-structured data objects. 
Rehmattullah shows a SQL version of an XPath query in ¶ 73 as:
“{select xmlextract( '/bookstore/book[title= ‘Trenton’]/ author/, xmlcol) from bookstoretable}” .
the path from which data is to be selected (in the form select xmlextract(path)) as well as the column name (xmlcol) and table (bookstoretable )”(emphasis added).
Rehmattullah also emphasizes in ¶¶ 10 and 16 that “[w]hile XPath has been used as the query language for XML documents with some success, complex XPath querying is not handled effectively in current XML processing engines. One particular need is for a solution that will enable efficient and accurate searches of information in XML documents when queried using complex expression. The present invention addresses this need” (emphasis added).
Both Bireley, ¶¶ 4-5 and Rehmattullah, ¶ 38 describe organizing data in a relational database as tables that consist of rows and columns as a typical operation. Tables, rows and columns are all accessible elements by a query statement. Bireley provides for users to access these elements using an update handler constructor “in which users provide SQL statements, and the parameters include an object to be inserted or updated, and one or more SQL statements”. Bireley, ¶¶ 31, 34-38, 47-50. Therefore, it would  perfectly make sense a user of Bireley provides a SQL statement and “specifies the path from which data is to be selected (in the form select xmlextract(path)) as well as the column name (xmlcol) and table (bookstoretable )” as taught by Rehmattullah by using a second parameter of an update handler to be evaluated against the data object as provided in the first parameter. The point is,  wherever the data is stored, whether in a single column or multiple columns of a database, and whatever the value of the stored data is, the data is accessible by Bireley’s update handler because it includes user provided object in a certain format and multiple query statements that can be written in SQL, XQuery, XPath, XUpdate, etc. and including the query statements as taught by Rehmattullah ¶¶ 73-74 in Bireley’s update handler would increase usability of Bireley because Rehmattullah provides specific SQL version of XPath query as a “solution that will enable efficient and accurate searches of information in XML documents when queried using complex expression” in ¶ 6 and further provides for selecting a best execution plan among various alternative plans for executing the query in ¶ 34. 
a single column of a table from which the data object is accessed. 
Maheshwari, col. 2, ll. 27-40 and col. 4, ll. 47-53 explains that storing a large object (LOB) in a single column of a table in a relational database is a well-known operation: “[t]ypically a relational database stores a single data value entirely within a single storage unit whose size is prescribed by the database architecture. To provide greater limits on the data values stored, some relational database management systems include a specially defined datatype called a large object, generally referred to as a LOB. Recently, databases permit LOBs to have data sizes on the order of plural gigabytes (106 KB)”; “a remote table required to be accessed in response to application query 36 may include a column or columns including LOBs. Such a fact can be determined by RDCP 34 inquiring into specification data contained in the DBMS which manages the table from which data will be accessed to respond to application query”.
Therefore, it perfectly makes sense that based on typical characteristics associated with a relational database as taught by Bireley, Rehmattullah and Maheshwari, these references be combined for showing how a user of Bireley can access a large data object in a single column of a table, as shown by Maheshwari, in a relational database using the first parameter of an update handler and SQL statements as other parameters for specifying a path expression to be evaluated against the object in a column of a table, as taught by Rehmattullah, because doing so would increase usability of the applied references for alternative usage of typical characteristics associated with relational database system for accessing/storing/updating  objects in “different data formats (e.g., XML, JSON, Java® )” in a database. (Bireley, ¶¶ 30, 54) as needed. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/MOHSEN ALMANI/
Primary Examiner, Art Unit 2159


Conferees:
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                             

Ryan

/RYAN M STIGLIC/           Primary Examiner 




Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.